FI LED
                                                                                  GREGG COUtlTY. TEXAS



                                           NO. 44069-B


KEITH WILLIAM BENNETT,                             §                        FILED IN
                                                               IN THE DISTRIC
          APPELLANT                                                     6th COURT OF APPEALS
                                                                          TEXARKANA, TEXAS
vs.                                                §                    7/22/2015DISTRICT
                                                               124rn JUDICIAL     8:26:00 AM
                                                                            DEBBIE AUTREY
THE ST ATE OF TEXAS,                                                            Clerk
           APPELLEE                                §           GREGG COUNTY, TEXAS


                                     NOTICE OF APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES KEITH WILLIAM BENNETT, who was Defendant in the above styled and

numbered cause, by and through his counsel, EBB B. MOBLEY, the trial court having granted

permission to appeal, and files this notice that he wishes to appeal from the conviction to the Sixth

Court of Appeals on errors raised by written motion and ruled on before trial and on errors arising

during and subsequent to trial.

       Sentence was imposed on July 17, 2015, and this written Notice of Appeal is filed with the

Clerk of this Court within 30 days of that date.


                                              Respectfully submitted,

                                              EBB B. MOBLEY
                                              Attorney at Law
                                              422 North Center Street-Lower Level
                                              P. 0. Box 2309
                                              Longview, TX 75606
                                              Telephone: (903) 757-3331
                                              Facsimile: (903) 753-8289
                                              ebbmob@aol.com




                                              EBB B. MOBLEY
                                              Attorney for Appellant
                                              State Bar License# 14238000
                                    EBB B. MOBLEY
                                      ATTORNEY AT LAW
                           422 NORTH CENTER STREET - LOWER LEVEL
                                         P. 0. BOX 2309
                                   LONGVIEW, TEXAS 75606
                                   TELEPHONE: (90.)) 757-3331
                                       FAX: (903) 753-8289


July 21, 2015
                                                                                         FI LED
                                                                                     GREGG COUt1TY, TEXAS

Tina Campbell
Gregg County Court Reporter
124th Judicial District Court
101 East Methvin, Suite 447
Longview, Texas 75601


                RE:    Cause No. 44069-B
                       State v. Keith William Bennett

Dear Ms. Campbell:

        I have been appointed to represent the above Appellant on his appeal. I need a complete
Reporter's Record of this case, including all pre-trial hearings, arguments of counsel, voir dire of the
jury, and any exhibits entered into the record.

        Thank you for your attention to this matter.

Very truly yours,



Ebb B. Mobley

/kk

cc:    Mr. Carl Dorrough
       Gregg County District Attorney
       101 East Methvin. Suite 333
       Longview, Texas 75601

  V" Ms. Barbara Duncan
       Gregg County District Clerk
       I 01 East Methvin, Suite 334
       Longview, Texas 75601

       ~ Keith William Bennett
       Gregg County Jail
       101 East Methvin, Suite 635
       Longview, Texas 75601
                                           NO. 44069-B

THE ST ATE OF TEXAS                               §             IN THE DISTRICT COURT

vs.                                               §             124rn JUDICIAL DISTRICT

KEITH WILLIAM BENNETT                             §             GREGG COUNTY, T~E D
                                                                                      GREGG COUNTY, TEXAS

                                  MOTION FOR NEW TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:
                                                                                    BY
        COMES NOW KEITH WILLIAM BENNETT, Defendant, by and throug·~--,.,,.......'--
attorney for appeal, and files this Motion for New Trial in this case.

                                              I.
        Defendant would show the Court that there has been material error committed that is
calculated to injure the rights of Defendant.

                                                 II.
        Defendant would show the Court that both the guilt/innocence verdict and the punishment
verdict are contrary to the law and the evidence in the case.

                                                  III.
        Defendant would show the Court that the sentence is so disproportionate as to constitute cruel
and unusual punishment in violation of the Texas and U.S. Constitutions. The trial court exhibited
bias in failing to consider the entire range of punishment.

                                             PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Motion for New Trial
be set for hearing, and, upon hearing, that the Court grant him a new trial.

                                              Respectfully submitted,

                                              EBB 13. MOBLEY
                                              Attorney at Law
                                              422 North Center Street-Lower Level
                                              P. 0. Box 2309
                                              Longview, TX 75606
                                              Telephone: (903) 757-3331
                                              Facsimile: (?03) 753-8289
                                              ebbmob a ol.com



                                              EBB B. MOBL
                                              Attorney for Defendant
                                              State Bar License# 14238000

                                 CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that a true and correct copy of the foregoing motion was
forwarded to the office of Zan Colson Brown, Gregg Coufl!)' tssistant District Attorney, 101 East
Methvin, Suite 333, Longview, Texas 75601, on this t . (JV         day of July, 2015, by efile.

                                              Isl EB      BLEY
                                              EBB B. MOBLEY
                                                      NO. 44069-B


THE STATE OF TEXAS                                            §                          IN THE DISTRICT COURT

vs.                                                           §                          124rn JUDICIAL DISTRICT

KEITH WILLIAM BENNETT                                         §                          GREGG COUNTY, TEXA~                      \LE 0
                                                                                                                           GREGG co~TY. TEXAS

                                   DESIGNATION OF RECORD ON APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:




         I.       A complete Reporter's Record of the trial of this cause, the voir dire examination of the jury, the final
                  argument of counsel, any pre-trial or post-trial hearings, or any other matters connected with this case
                  where the court reporter was present and transcribing the proceedings.
         2.       The indictment.
         3.       Any special pleas and motions of the Defendant and motions of the State.
         4.       Any written waivers.
         5.       Court's docket sheet.
         6.       Charge of Court on both guilt or innocence and punishment.
         7.       Any special requested charges submitted by the Defendant.
         8.       The verdict of the jury.
         9.       Court's Findings of Fact and Conclusions of Law.
         I 0.     Court's judgment and sentence.
         I I.     Motions for New Trial.
         12.      Notice of Appeal.
         13.      Letter to court reporter requesting preparation of Reporter's Record.
         14.      Any notes from the jury and the Court's responses thereto.
         15.      All exhibits.
         16.      All juror information sheets and information on peremptory strikes.
         17.      Any other matter contained within the Court's files.
         18.      Any order appointing a visiting or retired Judge to preside on this case.
         19.      Any presentence investigation prepared for and used in this case.
         20.      Trial Court's Certification of Defendant's Right of Appeal.

         WHEREFORE, PREM !SES CONSIDERED, the Defendant respectfully requests that these matters be contained
within the record of this appeal.

                                                        Respectfully submitted,




                                           CERTIFICATE OF SERVICE

                      ff
          I, the ""de.'{f d, heceby oertHY that a true aod correct copy of the above and focego;"g w"' fon